UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 09/30/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Appreciation Portfolio September 30, 2016 (Unaudited) Common Stocks - 99.3% Shares Value ($) Banks - 3.8% JPMorgan Chase & Co. 166,425 11,082,241 Wells Fargo & Co. 98,625 4,367,115 Capital Goods - 1.4% United Technologies 54,925 Consumer Durables & Apparel - 3.2% Christian Dior 44,500 7,973,859 Hermes International 2,777 1,129,844 NIKE, Cl. B 73,140 3,850,821 Consumer Services - 1.4% McDonald's 47,850 Diversified Financials - 7.0% American Express 84,700 5,424,188 BlackRock 25,375 9,197,422 Intercontinental Exchange 16,800 4,525,248 S&P Global 40,225 5,090,876 State Street 63,400 4,414,542 Energy - 9.6% Chevron 112,625 11,591,365 ConocoPhillips 129,350 5,622,845 Exxon Mobil 172,389 15,046,112 Occidental Petroleum 94,875 6,918,285 Food & Staples Retailing - 1.5% Walgreens Boots Alliance 74,200 Food, Beverage & Tobacco - 20.5% Altria Group 222,950 14,097,128 Anheuser-Busch InBev, ADR 32,800 4,310,248 Coca-Cola 343,450 14,534,804 Constellation Brands, Cl. A 14,600 2,430,754 Nestle, ADR 142,150 11,232,693 PepsiCo 81,550 8,870,193 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Food, Beverage & Tobacco - 20.5% (continued) Philip Morris International 287,300 27,931,306 Health Care Equipment & Services - 1.8% Abbott Laboratories 159,775 6,756,885 UnitedHealth Group 5,000 700,000 Household & Personal Products - 3.5% Estee Lauder, Cl. A 100,875 8,933,490 Procter & Gamble 59,050 5,299,738 Insurance - 2.9% Chubb 93,225 Materials - 1.8% Air Products & Chemicals 5,000 751,700 Praxair 53,250 6,434,198 Media - 5.8% Comcast, Cl. A 138,900 9,214,626 Twenty-First Century Fox, Cl. A 215,836 5,227,548 Walt Disney 96,600 8,970,276 Pharmaceuticals, Biotechnology & Life Sciences - 9.3% AbbVie 141,550 a 8,927,558 Celgene 32,000 b 3,344,960 Gilead Sciences 47,475 3,756,222 Novartis, ADR 67,200 5,306,112 Novo Nordisk, ADR 194,525 8,090,295 Roche Holding, ADR 278,850 8,635,985 Semiconductors & Semiconductor Equipment - 4.3% ASML Holding 44,875 4,917,403 Texas Instruments 175,450 12,313,081 Xilinx 6,600 358,644 Software & Services - 13.3% Alphabet, Cl. C 11,269 b 8,759,281 Automatic Data Processing 23,215 2,047,563 Facebook, Cl. A 128,760 b 16,516,045 Microsoft 242,210 13,951,296 Oracle 103,650 4,071,372 Common Stocks - 99.3% (continued) Shares Value ($) Software & Services - 13.3% (continued) VeriSign 29,700 a,b 2,323,728 Visa, Cl. A 79,700 6,591,190 Technology Hardware & Equipment - 5.4% Apple 196,100 Transportation - 2.8% Canadian Pacific Railway 38,000 a 5,802,600 Union Pacific 59,175 5,771,338 Total Common Stocks (cost $205,370,688) Other Investment - .7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $3,067,469) 3,067,469 c Investment of Cash Collateral for Securities Loaned - 1.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $6,834,645) 6,834,645 c Total Investments (cost $215,272,802) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Security, or portion thereof, on loan. At September 30, 2016, the value of the fund’s securities on loan was $13,071,356 and the value of the collateral held by the fund was $13,241,483, consisting of cash collateral of $6,834,645 and U.S. Government & Agency securities valued at $6,406,838. b Non-income producing security. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 20.5 Software & Services 13.3 Energy 9.6 Pharmaceuticals, Biotechnology & Life Sciences 9.3 Diversified Financials 7.0 Media 5.8 Technology Hardware & Equipment 5.4 Semiconductors & Semiconductor Equipment 4.3 Banks 3.8 Household & Personal Products 3.5 Consumer Durables & Apparel 3.2 Insurance 2.9 Transportation 2.8 Money Market Investments 2.4 Health Care Equipment & Services 1.8 Materials 1.8 Food & Staples Retailing 1.5 Capital Goods 1.4 Consumer Services 1.4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Appreciation Portfolio September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 346,981,170 - - Equity Securities— Foreign Common Stocks † 48,295,336 9,103,703 †† - Mutual Funds 9,902,114 - - † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note below for additional information. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At September 30, 2016, accumulated net unrealized appreciation on investments was $199,009,521, consisting of $203,871,314 gross unrealized appreciation and $4,861,793 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Government Money Market Portfolio September 30, 2016 (Unaudited) Principal U.S. Government Agencies - 65.9% Amount ($) Value ($) Federal Home Loan Bank 0.10% - 0.48%, 10/3/16 - 2/6/17 88,557,000 88,559,895 Federal Home Loan Bank 0.53% - 0.81%, 10/25/16 - 11/22/16 10,000,000 a 9,999,886 Federal National Mortgage Association 0.81%, 12/21/16 5,000,000 a,b 5,000,000 Total U.S. Government Agencies (cost $103,559,781) U.S. Treasury Notes - 4.4% 0.45%, 10/15/16 (cost $7,000,496) 7,000,000 Repurchase Agreements - 29.3% ABN AMRO Bank 0.46%, dated 9/30/16, due 10/3/16 in the amount of $20,000,767 (fully collateralized by $18,500,358 U.S. Treasuries (including strips), 1.13%-3%, due 2/15/19-11/15/45, value $20,400,008) 20,000,000 20,000,000 Bank of Nova Scotia 0.45%, dated 9/30/16, due 10/3/16 in the amount of $16,000,600 (fully collateralized by $14,991,872 U.S. Treasuries (including strips), 0.13%-6.25%, due 12/15/16-5/15/45, value $16,320,001) 16,000,000 16,000,000 Credit Agricole CIB 0.44%, dated 9/30/16, due 10/3/16 in the amount of $10,000,367 (fully collateralized by $9,640,422 U.S. Treasuries (including strips), 0%-6.88%, due 3/31/17-11/15/45, value $10,200,000) 10,000,000 10,000,000 Total Repurchase Agreements (cost $46,000,000) Total Investments (cost $156,560,277) % Cash and Receivables (Net) .4 % Net Assets % a Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. b The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Government Money Market Portfolio September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 156,560,277 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by Dreyfus, subject to the seller’s agreement to repurchase and the fund’s NOTES agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus-managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Growth and Income Portfolio September 30, 2016 (Unaudited) Common Stocks - 99.2% Shares Value ($) Automobiles & Components - .9% Delphi Automotive 5,183 369,652 Tesla Motors 1,524 a,b 310,942 Banks - 6.9% Bank of America 74,618 1,167,772 BB&T 8,752 330,125 Citigroup 15,803 746,376 Comerica 6,265 296,460 JPMorgan Chase & Co. 27,390 1,823,900 SunTrust Banks 11,608 508,430 U.S. Bancorp 13,024 558,599 Capital Goods - 5.8% Fortive 5,952 302,957 Honeywell International 13,485 1,572,216 Raytheon 10,475 1,425,962 United Technologies 12,059 1,225,194 Consumer Durables & Apparel - .7% Hanesbrands 22,343 a Consumer Services - .6% Carnival 9,485 Diversified Financials - 6.6% BlackRock 1,629 590,447 Charles Schwab 18,925 597,462 Goldman Sachs Group 4,714 760,227 Intercontinental Exchange 2,465 663,972 Invesco 10,605 331,618 Morgan Stanley 24,580 788,035 Synchrony Financial 34,162 956,536 Voya Financial 17,592 507,001 Energy - 7.5% EOG Resources 10,708 1,035,571 Hess 10,771 577,541 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.2% (continued) Shares Value ($) Energy - 7.5% (continued) Kinder Morgan 18,173 420,341 Occidental Petroleum 24,222 1,766,268 Phillips 66 9,012 a 725,917 Pioneer Natural Resources 1,810 336,027 Schlumberger 10,114 795,365 Superior Energy Services 11,015 a 197,169 Exchange-Traded Funds - .2% iShares Russell 1000 Value ETF 1,838 Food & Staples Retailing - .9% Costco Wholesale 4,814 Food, Beverage & Tobacco - 7.4% Archer-Daniels-Midland 9,248 389,988 Coca-Cola 39,246 1,660,891 Coca-Cola European Partners 7,387 294,741 ConAgra Foods 20,221 952,611 Kellogg 12,577 974,340 Molson Coors Brewing, Cl. B 14,005 1,537,749 Health Care Equipment & Services - 6.6% Abbott Laboratories 11,874 502,151 Boston Scientific 21,422 b 509,844 Cardinal Health 5,564 432,323 Centene 7,637 b 511,374 Danaher 7,025 550,690 DENTSPLY SIRONA 7,407 440,198 Medtronic 10,017 865,469 UnitedHealth Group 10,002 1,400,280 Household & Personal Products - .8% Estee Lauder, Cl. A 6,746 Insurance - 3.7% Allstate 5,484 379,383 Chubb 4,412 554,368 FNF Group 5,208 192,227 Hartford Financial Services Group 10,096 432,311 Progressive 14,280 449,820 Prudential Financial 11,010 898,966 Common Stocks - 99.2% (continued) Shares Value ($) Materials - 4.6% CF Industries Holdings 11,868 288,986 Dow Chemical 17,534 908,787 Martin Marietta Materials 2,039 365,205 Packaging Corporation of America 5,115 415,645 Sherwin-Williams 1,679 464,512 Vulcan Materials 10,142 1,153,450 Media - 5.1% CBS, Cl. B 9,715 531,799 Charter Communications, Cl. A 2,068 b 558,298 Comcast, Cl. A 13,821 916,885 Interpublic Group of Companies 8,947 199,965 Omnicom Group 7,997 679,745 Time Warner 10,938 870,774 Viacom, Cl. B 5,388 205,283 Pharmaceuticals, Biotechnology & Life Sciences - 7.5% Allergan 2,147 b 494,476 BioMarin Pharmaceutical 5,809 b 537,449 Bristol-Myers Squibb 3,933 212,067 Celgene 7,142 b 746,553 Eli Lilly & Co. 13,249 1,063,365 Merck & Co. 18,425 1,149,904 Neurocrine Biosciences 3,674 b 186,051 Pfizer 22,987 778,570 TESARO 1,968 a,b 197,272 Vertex Pharmaceuticals 5,596 b 488,027 Real Estate - 1.0% Communications Sales & Leasing 19,418 c 609,919 Lamar Advertising, Cl. A 2,882 c 188,223 Retailing - 6.7% Amazon.com 2,150 b 1,800,216 Home Depot 7,669 986,847 Priceline Group 529 b 778,418 Staples 48,209 412,187 The TJX Companies 9,860 737,331 Ulta Salon Cosmetics & Fragrance 2,423 b 576,626 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.2% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 5.0% Applied Materials 19,647 592,357 Broadcom 5,077 875,884 Microchip Technology 14,944 a 928,620 Texas Instruments 21,687 1,521,994 Software & Services - 12.5% Alphabet, Cl. A 1,261 b 1,013,920 Alphabet, Cl. C 1,724 b 1,340,048 Citrix Systems 6,478 b 552,055 Facebook, Cl. A 13,830 b 1,773,974 Intuit 5,209 573,042 Oracle 35,735 1,403,671 Paychex 9,852 570,135 salesforce.com 8,594 b 613,010 Splunk 3,670 a,b 215,356 Teradata 6,835 b 211,885 Visa, Cl. A 15,106 1,249,266 Workday, Cl. A 2,707 a,b 248,205 Technology Hardware & Equipment - 3.2% Apple 2,547 287,938 Cisco Systems 55,197 1,750,849 Corning 21,265 502,917 Telecommunication Services - 2.1% AT&T 28,560 1,159,822 Vodafone Group, ADR 15,870 a 462,611 Transportation - 2.2% Delta Air Lines 17,991 708,126 Union Pacific 10,298 1,004,364 Utilities - .7% NRG Yield, Cl. C 32,239 Total Common Stocks (cost $63,274,022) Other Investment - .3% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $217,844) 217,844 d Investment of Cash Collateral for Securities Loaned - 3.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $2,359,249) 2,359,249 d Total Investments (cost $65,851,115) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Security, or portion thereof, on loan. At September 30, 2016, the value of the fund’s securities on loan was $3,823,279 and the value of the collateral held by the fund was $3,864,893, consisting of cash collateral of $2,359,249 and U.S. Government & Agency securities valued at $1,505,644. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 12.5 Energy 7.5 Pharmaceuticals, Biotechnology & Life Sciences 7.5 Food, Beverage & Tobacco 7.4 Banks 6.9 Retailing 6.7 Diversified Financials 6.6 Health Care Equipment & Services 6.6 Capital Goods 5.8 Media 5.1 Semiconductors & Semiconductor Equipment 5.0 Materials 4.6 Insurance 3.7 Money Market Investments 3.3 Technology Hardware & Equipment 3.2 Transportation 2.2 Telecommunication Services 2.1 Real Estate 1.0 Food & Staples Retailing .9 Automobiles & Components .9 Household & Personal Products .8 Utilities .7 Consumer Durables & Apparel .7 Consumer Services .6 Exchange-Traded Funds .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus VariableInvestment Fund,Growth and Income Portfolio September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 76,247,796 - - Equity Securities— Foreign Common Stocks † 1,338,495 - - Exchange-Traded Funds 194,130 - - Mutual Funds 2,577,093 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At September 30, 2016, accumulated net unrealized appreciation on investments was $14,506,399, consisting of $16,046,614 gross unrealized appreciation and $1,540,215 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Equity Portfolio September 30, 2016 (Unaudited) Common Stocks - 99.3% Shares Value ($) Australia - .8% Dexus Property Group 39,207 Belgium - 2.3% Anheuser-Busch InBev 5,983 China - 2.4% Baidu, ADR 2,572 a 468,284 China Biologic Products 3,067 a 381,780 France - 3.9% Air Liquide 3,061 327,993 L'Oreal 2,634 497,289 Vivendi 26,561 535,233 Georgia - .9% TBC Bank Group 19,285 a Germany - 11.5% Bayer 3,663 367,928 Hella KGaA Hueck & Co. 10,957 434,051 Infineon Technologies 50,451 900,213 LEG Immobilien 10,681 a 1,022,381 MTU Aero Engines 2,604 263,435 SAP 6,015 547,296 Telefonica Deutschland Holding 111,441 447,975 Hong Kong - 3.9% AIA Group 110,800 742,372 Man Wah Holdings 935,200 602,448 India - 1.3% HDFC Bank, ADR 6,478 Ireland - 2.2% CRH 22,634 Israel - 1.2% Teva Pharmaceutical Industries, ADR 8,995 Italy - 1.7% Atlantia 23,082 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Japan - 24.8% Bridgestone 13,000 479,472 Don Quijote Holdings 24,100 883,288 FANUC 2,500 423,117 Japan Airlines 17,736 522,130 Japan Tobacco 26,200 1,070,402 M3 9,700 330,342 Recruit Holdings 14,035 570,955 Skylark 45,100 606,934 SoftBank Group 7,900 511,777 Sugi Holdings 13,900 753,862 Suntory Beverage & Food 14,700 637,790 TechnoPro Holdings 21,100 794,824 Topcon 31,100 443,752 Toyota Motor 9,800 568,339 Mexico - 2.1% Fomento Economico Mexicano, ADR 4,770 439,031 Grupo Financiero Santander Mexico, Cl. B, ADR 34,855 306,724 Netherlands - 9.9% Intertrust 15,384 b 369,047 Koninklijke Ahold Delhaize 13,913 316,930 RELX 34,333 616,525 Unilever 19,063 879,388 Wolters Kluwer 29,099 1,245,269 Norway - 1.8% DNB 48,759 Portugal - 1.0% Galp Energia 24,353 Switzerland - 10.4% Actelion 1,924 a 333,097 Credit Suisse Group 28,319 a 370,494 Nestle 10,800 850,971 Novartis 10,348 813,780 Roche Holding 3,658 906,219 Swisscom 696 330,418 United Kingdom - 17.2% Associated British Foods 14,652 493,768 Common Stocks - 99.3% (continued) Shares Value ($) United Kingdom - 17.2% (continued) Barclays 206,830 450,968 British American Tobacco 9,917 634,212 Centrica 176,935 523,338 Diageo 19,777 567,064 GlaxoSmithKline 24,170 515,070 Just Eat 28,462 a 197,735 Next 4,433 274,866 Prudential 19,262 341,869 Royal Bank of Scotland Group 210,483 a 488,779 Vodafone Group 290,097 831,813 Wolseley 11,256 634,468 Total Common Stocks (cost $32,153,372) Number of Rights - .0% Rights Value ($) France - .0% Air Liquide (cost $8,993) 3,056 a Other Investment - .6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $205,899) 205,899 c Total Investments (cost $32,368,264) % Cash and Receivables (Net) .1 % Net Assets % ADR—American Depository Receipt a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2016, these securities were valued at $369,047 or 1.06% of net assets. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Consumer Goods 24.5 Consumer Services 18.1 Financial 16.7 Health Care 11.0 Industrial 10.6 Technology 7.8 Telecommunication 6.1 Basic Materials 2.0 Utilities 1.5 Oil & Gas 1.0 Money Market Investment .6 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund,International Equity Portfolio September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 2,475,382 31,960,352 †† - Mutual Funds 205,899 - Rights † 8,319 †† - Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† 477 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† (2,035 ) - ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note below for additional information. ††† Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at September 30, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at September 30, 2016: Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: JP Morgan Chase Bank Japanese Yen, Expiring 10/14/2016 67,811,000 668,638 669,103 465 Sales: JP Morgan Chase Bank Euro, Expiring 10/4/2016 6,225 6,985 6,993 (8) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) State Street British Pound, Expiring 10/3/2016 2,491 3,240 3,228 12 Japanese Yen, Expiring 10/14/2016 67,811,000 667,077 669,104 (2,027) Gross Unrealized Appreciation Gross Unrealized Depreciation At September 30, 2016, accumulated net unrealized appreciation on investments was $2,281,688, consisting of $5,596,729 gross unrealized appreciation and $3,315,041 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Value Portfolio September 30, 2016 (Unaudited) Common Stocks - 98.9% Shares Value ($) Australia - 8.0% ASX 5,491 202,962 Australia & New Zealand Banking Group 16,741 355,471 BHP Billiton 17,887 309,447 Commonwealth Bank of Australia 13,766 765,606 Evolution Mining 132,405 247,021 LendLease Group 38,310 413,115 Qantas Airways 58,542 140,431 Woodside Petroleum 18,271 401,689 Belgium - 1.2% Anheuser-Busch InBev 3,316 Brazil - 1.0% APERAM 8,174 Denmark - .7% Danske Bank 8,357 Finland - .8% UPM-Kymmene 12,564 France - 9.8% Atos 3,260 351,272 Capgemini 2,374 232,496 Carrefour 13,601 352,172 Cie Generale des Etablissements Michelin 3,057 338,044 Dassault Aviation 174 192,701 Eiffage 2,751 213,729 Orange 48,543 759,618 Sanofi 10,242 780,365 Thales 2,639 243,081 Germany - 10.1% Allianz 4,052 601,453 Commerzbank 59,073 380,852 Continental 2,774 583,224 Deutsche Post 8,395 262,360 Evonik Industries 11,737 396,697 Infineon Technologies 22,095 394,248 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Germany - 10.1% (continued) Merck 2,798 301,522 Siemens 3,397 397,665 Vonovia 6,378 241,510 Hong Kong - 1.7% AIA Group 87,400 Ireland - .5% CRH 5,059 Israel - 1.6% Teva Pharmaceutical Industries, ADR 12,184 Italy - 2.6% Enel 157,974 704,569 Prysmian 7,730 202,554 Japan - 24.0% Aisin Seiki 11,800 540,327 Astellas Pharma 12,400 193,650 Chubu Electric Power 38,200 556,179 Daiwa House Industry 14,600 399,881 East Japan Railway 2,290 206,461 Fujitsu 44,000 237,533 Japan Airlines 10,700 314,997 Kandenko 19,000 175,272 KDDI 12,900 396,966 Mitsubishi Chemical Holdings 51,700 325,030 Mitsubishi Electric 25,000 320,063 Mizuho Financial Group 76,600 127,983 Murata Manufacturing 3,700 482,606 Nintendo 2,200 582,134 Panasonic 62,700 627,361 Park24 6,300 204,708 Seven & i Holdings 15,300 723,075 Shionogi & Co. 6,500 332,242 Showa Shell Sekiyu 20,700 192,079 Sony 22,400 731,905 Sumitomo Mitsui Financial Group 17,900 603,283 Tosoh 34,000 209,658 Netherlands - 3.3% Heineken 5,377 472,926 Common Stocks - 98.9% (continued) Shares Value ($) Netherlands - 3.3% (continued) NXP Semiconductors 3,807 a 388,352 RELX 16,419 294,839 Norway - 1.1% Telenor 23,189 Portugal - 1.2% Galp Energia 30,985 Singapore - .4% Singapore Exchange 26,000 Spain - 3.1% ACS Actividades de Construccion y Servicios 5,833 176,289 Banco Bilbao Vizcaya Argentaria 98,981 598,429 Gamesa Corp Tecnologica 13,328 319,130 Sweden - 3.2% Electrolux, Ser. B 9,899 248,061 Svenska Cellulosa, Cl. B 11,626 345,127 Swedbank, Cl. A 12,986 304,956 Volvo, Cl. B 21,625 246,625 Switzerland - 6.8% Actelion 1,943 a 336,386 Adecco Group 5,457 307,304 Julius Baer Group 10,543 a 427,909 Novartis 10,201 802,220 Sika-BR 36 174,968 Swiss Life Holding 1,349 a 348,623 United Kingdom - 16.6% Aggreko 12,836 158,654 AstraZeneca 8,836 572,394 Carnival 6,554 319,910 Imperial Brands 7,740 398,961 Prudential 28,034 497,558 Royal Dutch Shell, Cl. B 32,445 841,817 Shire 8,102 523,669 Sky 38,945 451,276 Smiths Group 11,349 215,353 Unilever 20,918 991,654 Wolseley 6,041 340,514 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) United Kingdom - 16.6% (continued) WPP 23,679 557,323 United States - 1.2% iShares MSCI EAFE ETF 7,025 Total Common Stocks (cost $35,183,684) Number of Rights - .0% Rights Value ($) Australia - .0% Evolution Mining (cost $3,726) 17,986 a Other Investment - .8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $284,069) 284,069 b Total Investments (cost $35,471,479) % Cash and Receivables (Net) .3 % Net Assets % ADR—American Depository Receipt BR—Bearer Certificate ETF—Exchange-Traded Fund a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Financials 20.5 Industrials 14.0 Health Care 12.5 Consumer Discretionary 12.4 Consumer Staples 10.5 Information Technology 7.5 Materials 7.0 Energy 5.3 Telecommunication Services 4.4 Utilities 3.6 Exchange-Traded Funds 1.2 Money Market Investment .8 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Value Portfolio September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 948,938 33,555,315 †† - Exchange-Traded Funds 415,388 - - Mutual Funds 284,069 - - Rights † - 5,336 †† - † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note below for additional information. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At September 30, 2016, accumulated net unrealized depreciation on investments was $262,433, consisting of $2,416,618 gross unrealized appreciation and $2,679,051 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio September 30, 2016 (Unaudited) Common Stocks - 98.3% Shares Value ($) Banks - 11.4% Ameris Bancorp 61,846 2,161,518 Columbia Banking System 36,730 1,201,806 FCB Financial Holdings, Cl. A 92,329 a 3,548,203 First Busey 13,802 311,925 First Interstate BancSystem, Cl. A 61,375 1,933,926 Pinnacle Financial Partners 31,532 1,705,251 Simmons First National, Cl. A 20,034 999,697 South State 28,196 2,115,828 SVB Financial Group 47,438 a 5,243,797 Capital Goods - 4.7% CLARCOR 20,020 1,301,300 Proto Labs 17,678 a,b 1,059,089 Simpson Manufacturing 54,752 2,406,350 TASER International 33,581 a,b 960,752 Thermon Group Holdings 110,361 a 2,179,630 Commercial & Professional Services - 3.8% Interface 14,890 248,514 Knoll 26,084 596,019 Steelcase, Cl. A 128,179 1,780,406 TrueBlue 164,874 a 3,736,045 Consumer Durables & Apparel - 3.8% Deckers Outdoor 35,470 a,b 2,112,238 G-III Apparel Group 69,852 a 2,036,186 WCI Communities 97,982 a 2,324,133 Consumer Services - 1.8% Fogo De Chao 17,002 a 179,711 Houghton Mifflin Harcourt 140,635 a 1,885,915 Potbelly 72,878 a 905,874 Diversified Financials - 9.2% FNFV Group 128,946 a 1,609,246 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.3% (continued) Shares Value ($) Diversified Financials - 9.2% (continued) Green Dot, Cl. A 77,660 a 1,790,840 Investment Technology Group 94,458 1,619,010 Landcadia Holdings 61,892 637,488 Raymond James Financial 78,170 4,550,276 SLM 727,449 a 5,434,044 Exchange-Traded Funds - .7% iShares Russell 2000 ETF 10,274 b Health Care Equipment & Services - 3.9% Adeptus Health, Cl. A 83,385 a,b 3,589,724 Brookdale Senior Living 172,882 a 3,016,791 Household & Personal Products - .8% Avon Products 232,440 Insurance - .3% Assurant 5,626 Materials - 4.8% Methanex 170,505 6,083,618 New Gold 101,113 a 439,842 OMNOVA Solutions 194,455 a 1,641,200 Media - 4.8% Gray Television 62,222 a 644,620 Media General 34,724 a 639,963 Nexstar Broadcasting Group, Cl. A 59,513 b 3,434,495 Sinclair Broadcast Group, Cl. A 120,048 3,466,986 Pharmaceuticals, Biotechnology & Life Sciences - 9.1% Akorn 18,456 a 503,111 Flamel Technologies, ADR 156,976 a 1,946,502 Flexion Therapeutics 66,063 a,b 1,290,871 GW Pharmaceuticals, ADR 37,010 a,b 4,912,337 Revance Therapeutics 126,544 a,b 2,051,278 TherapeuticsMD 698,132 a 4,754,279 Retailing - 5.3% Lithia Motors, Cl. A 54,921 5,246,054 Office Depot 899,997 3,212,989 Staples 57,619 492,642 Common Stocks - 98.3% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 7.4% Applied Micro Circuits 248,756 a 1,728,854 Cavium 76,125 a 4,430,475 Microsemi 41,679 a 1,749,684 Teradyne 205,744 4,439,956 Veeco Instruments 8,310 a 163,125 Software & Services - 6.1% CommVault Systems 98,009 a 5,207,218 CoreLogic 17,839 a 699,646 Envestnet 23,372 a,b 851,909 Infoblox 34,569 a 911,585 Silver Spring Networks 46,998 a 666,432 Square, Cl. A 165,721 1,932,307 Technology Hardware & Equipment - 13.9% Ciena 200,201 a 4,364,382 Fabrinet 44,366 a 1,978,280 Infinera 134,348 a 1,213,162 Keysight Technologies 54,638 a 1,731,478 Lumentum Holdings 37,800 a 1,578,906 Methode Electronics 81,044 2,834,109 ScanSource 45,222 a 1,650,603 Sierra Wireless 122,456 a,b 1,764,591 Universal Display 52,808 a,b 2,931,372 Viavi Solutions 472,044 a 3,488,405 Transportation - 6.2% ArcBest 41,884 796,634 Avis Budget Group 137,727 a 4,711,641 Knight Transportation 120,793 b 3,465,551 Werner Enterprises 69,132 1,608,702 Utilities - .3% Calpine 39,530 a Total Common Stocks (cost $144,198,271) Other Investment - 1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,690,922) 1,690,922 c STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned - 9.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $16,638,577) 16,638,577 c Total Investments (cost $162,527,770) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2016, the value of the fund’s securities on loan was $26,589,435 and the value of the collateral held by the fund was $26,804,376, consisting of cash collateral of $16,638,577 and U.S. Government & Agency securities valued at $10,165,799. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Technology Hardware & Equipment 13.9 Banks 11.4 Money Market Investments 10.8 Diversified Financials 9.2 Pharmaceuticals, Biotechnology & Life Sciences 9.1 Semiconductors & Semiconductor Equipment 7.4 Transportation 6.2 Software & Services 6.1 Retailing 5.3 Materials 4.8 Media 4.8 Capital Goods 4.7 Health Care Equipment & Services 3.9 Commercial & Professional Services 3.8 Consumer Durables & Apparel 3.8 Consumer Services 1.8 Household & Personal Products .8 Exchange-Traded Funds .7 Insurance .3 Utilities .3 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 148,050,424 - - Equity Securities— Foreign Common Stocks † 17,125,170 - - Exchange-Traded Funds 1,276,134 - - Mutual Funds 18,329,499 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the "Service") approved by the Board Members ("Board"). These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At September 30, 2016, accumulated net unrealized appreciation on investments was $22,253,457, consisting of $26,776,978 gross unrealized appreciation and $4,523,521 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Quality Bond Portfolio September 30, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 102.1% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables - 4.0% AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 245,000 245,324 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 155,000 155,644 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 305,000 306,184 AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. D 2.54 6/8/20 275,000 278,667 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 160,000 160,598 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 69,497 69,622 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 285,000 286,370 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 210,000 211,635 Santander Drive Auto Receivables Trust, Ser. 2013-2, Cl. D 2.57 3/15/19 510,000 516,070 Commercial Mortgage Pass-Through Ctfs. - 1.0% Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.71 12/10/49 200,000 a 203,656 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. AM 4.20 3/10/47 70,000 76,569 Commercial Mortgage Trust, Ser. 2015-DC1, Cl. A5 3.35 2/10/48 170,000 180,456 Houston Galleria Mall Trust, Ser. 2015-HGLR, Cl. A1A2 3.09 3/5/37 100,000 b 103,036 Consumer Discretionary - 2.2% 21st Century Fox America, Gtd. Notes 4.00 10/1/23 90,000 99,072 Comcast, Gtd. Notes 3.15 3/1/26 155,000 164,223 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 205,000 b 218,462 Newell Brands, Sr. Unscd. Notes 4.20 4/1/26 95,000 103,647 Sky, Gtd. Notes 3.75 9/16/24 345,000 b 365,091 Time Warner, Gtd. Debs. 5.35 12/15/43 210,000 251,425 Consumer Staples - 1.6% Anheuser-Busch InBev Finance, Gtd. Notes 4.90 2/1/46 115,000 138,498 Kraft Heinz Foods, Gtd. Notes 3.95 7/15/25 155,000 168,101 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 102.1% (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples - 1.6% (continued) Reynolds American, Gtd. Notes 4.85 9/15/23 310,000 355,487 Wm. Wrigley Jr., Sr. Unscd. Notes 3.38 10/21/20 235,000 b 249,000 Energy - 2.1% Ecopetrol, Sr. Unscd. Notes 4.13 1/16/25 130,000 126,549 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 125,000 130,439 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 270,000 250,141 Kinder Morgan, Gtd. Notes 7.75 1/15/32 235,000 285,218 Marathon Petroleum, Sr. Unscd. Notes 3.63 9/15/24 150,000 151,454 Unit, Gtd. Notes 6.63 5/15/21 30,000 25,650 Williams Partners, Sr. Unscd. Notes 4.50 11/15/23 130,000 134,993 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 65,000 71,818 Financials - 10.5% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 230,000 b 234,328 American Express Credit, Sr. Unscd. Notes, Ser. F 2.60 9/14/20 135,000 139,012 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 40,000 44,995 Bank of America, Sr. Unscd. Notes 4.00 4/1/24 225,000 242,980 Bank of America, Sr. Unscd. Notes 3.50 4/19/26 270,000 281,336 Barclays, Sr. Unscd. Notes 4.38 1/12/26 200,000 207,318 Citigroup, Sr. Unscd. Bonds 3.40 5/1/26 205,000 212,369 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 185,000 209,553 Cooperatieve Rabobank, Gtd. Notes 3.75 7/21/26 250,000 251,079 DDR, Sr. Unscd. Notes 4.75 4/15/18 340,000 353,101 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 274,000 302,053 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 120,000 b 125,777 ERAC USA Finance, Gtd. Notes 3.85 11/15/24 60,000 b 64,700 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.68 3/12/19 315,000 a 315,502 Goldman Sachs Group, Sr. Unscd. Notes 1.92 11/15/18 385,000 a 388,227 Goldman Sachs Group, Sr. Unscd. Notes 2.75 9/15/20 105,000 107,659 Coupon Maturity Principal Bonds and Notes - 102.1% (continued) Rate (%) Date Amount ($) Value ($) Financials - 10.5% (continued) Goldman Sachs Group, Sr. Unscd. Notes 2.43 11/29/23 230,000 a 234,141 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 150,000 164,827 JPMorgan Chase & Co., Sub. Notes 4.25 10/1/27 205,000 221,164 Lloyds Banking Group, Sub. Notes 4.65 3/24/26 205,000 211,470 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 100,000 114,183 Morgan Stanley, Sr. Unscd. Notes 3.75 2/25/23 65,000 69,165 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 360,000 b 396,563 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 240,000 a 265,080 Synchrony Financial, Sr. Unscd. Notes 3.75 8/15/21 160,000 168,488 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 200,000 b 199,371 Wells Fargo & Co., Sub. Notes 4.30 7/22/27 230,000 248,371 Foreign/Governmental - .5% Mexican Government, Sr. Unscd. Notes 4.75 3/8/44 90,000 93,825 Uruguayan Government, Sr. Unscd. Notes 4.38 10/27/27 150,000 162,188 Health Care - 2.7% AmerisourceBergen, Sr. Unscd. Notes 3.25 3/1/25 95,000 100,649 Celgene, Sr. Unscd. Notes 3.55 8/15/22 155,000 164,918 Gilead Sciences, Sr. Unscd. Notes 3.65 3/1/26 55,000 59,303 Gilead Sciences, Sr. Unscd. Notes 4.75 3/1/46 80,000 89,532 Medtronic, Gtd. Notes 4.63 3/15/45 195,000 230,240 Mylan, Gtd. Notes 3.15 6/15/21 140,000 b 142,791 Perrigo Finance Unlimited, Gtd. Notes 4.38 3/15/26 200,000 209,236 Shire Acquisitions Investments Ireland, Gtd. Notes 2.88 9/23/23 135,000 135,830 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 3.15 10/1/26 35,000 35,260 UnitedHealth Group, Sr. Unscd. Notes 4.75 7/15/45 115,000 138,614 Zimmer Biomet Holdings, Sr. Unscd. Notes 3.55 4/1/25 160,000 165,289 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 102.1% (continued) Rate (%) Date Amount ($) Value ($) Industrials - .9% General Electric, Sr. Unscd. Notes 1.18 1/14/19 360,000 a 362,782 Waste Management, Gtd. Notes 4.10 3/1/45 110,000 121,375 Information Technology - .9% Diamond 1 Finance, Sr. Scd. Notes 6.02 6/15/26 135,000 b 148,354 Hewlett Packard Enterprise, Sr. Unscd. Notes 4.40 10/15/22 175,000 b 186,898 Oracle, Sr. Unscd. Notes 2.65 7/15/26 140,000 140,060 Materials - 1.4% Dow Chemical, Sr. Unscd. Notes 3.50 10/1/24 195,000 206,416 Glencore Funding, Gtd. Notes 4.63 4/29/24 165,000 b 168,713 LYB International Finance, Gtd. Notes 4.00 7/15/23 120,000 130,329 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 235,000 c 250,396 Municipal Bonds - 2.0% California, GO (Build America Bonds) 7.30 10/1/39 340,000 516,725 New Jersey Economic Development Authority, School Facilities Construction Revenue 4.45 6/15/20 305,000 322,720 New York City, GO (Build America Bonds) 5.99 12/1/36 200,000 268,076 Telecommunications - 1.3% AT&T, Sr. Unscd. Notes 1.74 11/27/18 310,000 a 313,678 Rogers Communications, Gtd. Notes 4.10 10/1/23 185,000 205,576 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 160,000 186,496 U.S. Government Agencies/Mortgage-Backed - 27.3% Federal Home Loan Mortgage Corp.: 4.00% 2,135,000 d,e 2,290,371 3.50%, 8/1/45 240,755 e 256,369 5.50%, 5/1/40 9,027 e 10,131 Federal National Mortgage Association: 3.00%, 5/1/30-4/1/45 2,370,695 e 2,490,092 3.50%, 5/1/30-11/1/45 4,269,512 e 4,544,240 4.50%, 10/1/40 1,638,939 e 1,799,896 5.00%, 3/1/21-10/1/33 818,271 e 906,450 5.50%, 2/1/34-7/1/40 195,293 e 222,107 Coupon Maturity Principal Bonds and Notes - 102.1% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - 27.3% (continued) 7.00%, 6/1/29-9/1/29 17,841 e 18,961 Government National Mortgage Association I: 5.50%, 4/15/33 331,909 383,418 Government National Mortgage Association II: 3.00%, 10/20/45-11/20/45 1,956,241 2,052,954 7.00%, 9/20/28-7/20/29 4,260 5,107 U.S. Government Securities - 41.3% U.S. Treasury Bonds 2.50 2/15/46 2,750,000 c 2,852,212 U.S. Treasury Bonds 2.50 5/15/46 20,000 20,768 U.S. Treasury Floating Rate Notes 0.44 4/30/18 3,240,000 a 3,243,473 U.S. Treasury Inflation Protected Securities, Bonds 1.38 2/15/44 464,674 f 554,734 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/21 807,251 f 824,855 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 207,630 f 218,779 U.S. Treasury Notes 0.75 2/15/19 655,000 c 653,785 U.S. Treasury Notes 0.88 6/15/19 790,000 c 790,216 U.S. Treasury Notes 0.75 7/15/19 4,185,000 c 4,171,432 U.S. Treasury Notes 1.38 5/31/21 330,000 333,661 U.S. Treasury Notes 1.13 6/30/21 6,385,000 6,378,890 U.S. Treasury Notes 1.13 7/31/21 580,000 579,275 U.S. Treasury Notes 1.38 6/30/23 130,000 c 129,820 U.S. Treasury Notes 1.63 2/15/26 815,000 817,133 U.S. Treasury Notes 1.63 5/15/26 1,115,000 1,117,352 Utilities - 2.4% Consolidated Edison Company of New York, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 400,000 402,817 Dominion Resources, Sr. Unscd. Notes 3.90 10/1/25 115,000 123,891 Enel Finance International, Gtd. Notes 6.00 10/7/39 160,000 b 194,542 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 185,000 206,925 Kentucky Utilities, First Mortgage Bonds 4.38 10/1/45 80,000 92,133 Louisville Gas & Electric, First Mortgage Bonds 4.38 10/1/45 90,000 103,692 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 150,000 213,596 Total Bonds and Notes (cost $54,708,839) STATEMENT OF INVESTMENTS (Unaudited) (continued) Face Amount Covered by Options Purchased - .0% Contracts Value ($) Call Options - .0% Norwegian Krone Cross Currency, December 2016 @ NOK 9.20 (cost $2,852) EUR 225,000 Other Investment - 1.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $855,269) 855,269 g Investment of Cash Collateral for Securities Loaned - .5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $260,850) 260,850 g Total Investments (cost $55,827,810) % Liabilities, Less Cash and Receivables %) Net Assets % EUR—Euro GO—General Obligation NOK—Norwegian Krone a Variable rate security—rate shown is the interest rate in effect at period end. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2016, these securities were valued at $2,797,626 or 5.09% of net assets. c Security, or portion thereof, on loan. At September 30, 2016, the value of the fund’s securities on loan was $6,650,653 and the value of the collateral held by the fund was $6,909,619, consisting of cash collateral of $260,850 and U.S. Government & Agency securities valued at $6,648,769. d Purchased on a forward commitment basis. e The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government and Agencies/Mortgage-Backed 68.6 Corporate Bonds 26.0 Asset-Backed 4.0 Money Market Investments 2.1 Municipal Bonds 2.0 Commercial Mortgage-Backed 1.0 Foreign/Governmental .5 Options Purchased .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Quality Bond Portfolio September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 2,230,114 - Commercial Mortgage-Backed - 563,717 - Corporate Bonds † - 14,292,411 - Foreign Government - 256,013 - Municipal Bonds † - 1,107,521 - Mutual Funds 1,116,119 - - U.S. Government Agencies/ Mortgage-Backed - 14,980,096 - U.S. Treasury - 22,686,385 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - 23,957 - Options Purchased - 7,295 - Swaps †† - 71,893 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (29,574) - Options Written - (5,654) - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF OPTIONS WRITTEN Dreyfus Variable Investment Fund, Quality Bond Portfolio September 30, 2016 (Unaudited) Face Amount Covered by Contracts ($) a Value ($) Call Options: Mexican New Peso, December 2016 @ MXN 20 85,000 (2,114) Mexican New Peso, December 2016 @ MXN 22 80,000 (596) South African Rand, December 2016 @ ZAR 16 85,000 (362) Put Options: New Zealand Dollar Cross Currency, December 2016 @ NZD 1.01 AUD 110,000 (151) Norwegian Krone Cross Currency, December 2016 @ NOK 8.9 EUR 225,000 (2,431) Total Options Written (premiums received $4,317) a Face amount stated in U.S. Dollars unless otherwise indicated. AUD—Australian Dollar EUR—Euro See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to NOTES qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at September 30, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. NOTES Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at September 30, 2016: NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Bank of America Australian Dollar, Expiring 10/28/2016 230,000 175,924 175,913 (11 ) Indian Rupee, Expiring 10/28/2016 2,765,000 41,275 41,318 43 Indonesian Rupiah, Expiring 10/28/2016 2,339,850,000 175,388 178,525 3,137 Swedish Krona, Expiring 10/28/2016 2,130,000 250,109 248,646 (1,463 ) Citigroup Argentine Peso, Expiring 10/25/2016 640,000 40,635 41,132 497 Colombian Peso, Expiring 10/28/2016 728,820,000 249,102 251,347 2,245 Russian Ruble, Expiring 10/28/2016 3,960,000 60,728 62,629 1,901 JP Morgan Chase Bank Argentine Peso, Expiring 10/18/2016 1,230,000 78,763 79,337 574 Brazilian Real, Expiring 12/2/2016 310,000 93,775 93,568 (207 ) Peruvian New Sol, Expiring 10/12/2016 720,000 218,155 212,554 (5,601 ) 10/13/2016 263,000 79,818 77,634 (2,184 ) Polish Zloty, Expiring 10/28/2016 655,000 171,726 171,175 (551 ) Russian Ruble, Expiring 10/28/2016 11,930,000 182,838 188,679 5,841 Turkish Lira, Expiring 10/28/2016 190,000 63,230 62,944 (286 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) UBS Norwegian Krone, Expiring 10/28/2016 2,995,000 369,717 374,670 4,953 Sales: Bank of America Argentine Peso, Expiring 10/18/2016 1,230,000 80,078 79,337 741 Philippine Peso, Expiring 10/28/2016 4,020,000 83,093 82,834 259 Singapore Dollar, Expiring 10/28/2016 120,000 88,193 88,014 179 South Korean Won, Expiring 10/28/2016 104,145,000 92,723 94,541 (1,818 ) Thai Baht, Expiring 10/28/2016 12,780,000 368,030 368,677 (647 ) Barclays Bank South African Rand, Expiring 10/28/2016 660,000 48,411 47,832 579 Citigroup Chilean Peso, Expiring 10/28/2016 28,960,000 43,849 43,931 (82 ) Euro, Expiring 10/28/2016 459,000 515,795 516,312 (517 ) South African Rand, Expiring 10/28/2016 1,464,000 107,354 106,101 1,253 Taiwan Dollar, Expiring 10/28/2016 14,720,000 464,441 469,968 (5,527 ) Goldman Sachs International Swiss Franc, Expiring 10/28/2016 75,000 77,603 77,335 268 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) HSBC New Zealand Dollar, Expiring 10/28/2016 235,000 170,876 170,911 (35 ) JP Morgan Chase Bank Argentine Peso, Expiring 10/25/2016 640,000 41,585 41,132 453 Hong Kong Dollar, Expiring 1/19/2017 1,385,000 176,199 178,756 (2,557 ) Hungarian Forint, Expiring 10/28/2016 23,570,000 85,956 85,962 (6 ) Peruvian New Sol, Expiring 10/21/2016 1,013,000 290,742 298,801 (8,059 ) Philippine Peso, Expiring 10/28/2016 3,970,000 82,837 81,803 1,034 South African Rand, Expiring 10/28/2016 1,105,000 80,060 80,083 (23 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a NOTES realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and Liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at September 30, 2016: OTC Interest Rate Swaps (Pay) Receive Notional Currency/ Fixed Unrealized Amount ($) Floating Rate Counterparty Rate (%) Expiration Appreciation ($) USD - 1 YEAR US CPI URBAN CONSUMERS 5,340,000 NSA Deutsche Bank 0.34 10/1/2016 26,368 USD - 1 YEAR US CPI URBAN CONSUMERS 10,600,000 NSA Deutsche Bank 0.41 10/2/2016 45,525 Gross Unrealized Appreciation CPI—Consumer Price Index NSA—Not Seasonally Adjusted USD—United States Dollar NOTES At September 30, 2016, accumulated net unrealized appreciation on investments was $1,410,524, consisting of $1,573,526 gross unrealized appreciation and $163,002 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Variable Investment Fund By: /s/ Bradley J.
